Title: From John Adams to United States Congress, 8 January 1800
From: Adams, John
To: United States Congress


Message from the President with Report of Director of the Mint.
Gentlemen of the Senate and Gentlemen of the House of Representatives
United States January 8th 1800.

A Report, made to me on the first day of this month, by the Director of the Mint, through the office of the Secretary of State, with the documents attending it, I transmit to both Houses of congress for their consideration
John Adams